DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 201910759260X filed August 16, 2019 as required by 37 CFR 1.55.
Response to Restriction Election
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on April 12, 2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Abstract Objection
The abstract of the disclosure is objected to because:
It contains more than 150 words.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0290803) in view of Hirota (US 2017/0140856).
Regarding claim 1, Kato teaches an R-T-B based sintered magnet ([0009]) with R2T14B (i.e. Nd2Fe14B) crystal grain main phase ([0014]) and R-rich (i.e. rare earth rich) grain boundary phases ([0015]) with a Nd, B, Ga, Cu, Al, and Fe composition that falls within the range of that claimed with average thickness of the grain boundary phase of 18 or 12 nm (0.018 or 0.012 um) (Tables 1, 2 Sample Nos. 14, 15).
Element
Sub 
Claim 1 at %
Kato No. 14 at%
(mass %)
Kato No. 15 at%
(mass %)
Kato No. 14, [0051], [0048]
At% 
(mass %)
Kato No. 15, [0051], [0048]
At% 
(mass %)
R: rare earth including Nd
a
13 to 15.3 
14.29
(31.5)
13.98
(31.0)
14.29 to 14.33
(31.5)
13.99 to 14.02
(31.0)
B
b
5.4 to 5.8
5.57
(0.92)
5.72
(0.95)
5.57 to 5.58
(0.92)
5.72 to 5.73
(0.95)
Ga
c
0.05 to 0.25 
0.19
(0.2)
0.19
(0.2)
0.19
(0.2)
0.19
(0.2)
Cu
d
0.08 to 0.3 
0.10
(0.1)
0.10
(0.1)
0.10
(0.1)
0.10
(0.1)
Al
e
0 to 1.2 
0.48
(0.2)
0.48
(0.2)
0.49
(0.2)
0.48
(0.2)
M: Zr, Ti, and/or Nb
f
0.08 to 0.2
-
-
0.02 to 0.18
(Zr: 0.03 to 0.25)
0.02 to 0.18
(Zr: 0.03 to 0.25)
Co
g
0.8 to 2.5 
-
-
0.33 to 2.78
(0.3 to 2.5)
0.33 to 2.77
(0.3 to 2.5)
Fe
-
Balance
Balance
Balance
Balance
Balance
N
-
-
0.19
(0.04)
0.23
(0.05)
0.19
(0.04)
0.23
(0.05)
C
-
-
0.49
(0.09)
0.49
(0.09)
0.49
(0.09)
0.49
(0.09)
O
-
-
0.37
(0.09)
0.37
(0.09)
0.37
(0.09)
0.37
(0.09)


Sample Nos. 14 and 15 in Kato are silent to the presence of at least one of Zr, Ti, and Nb.
Kato teaches 0.03 to 0.25 mass% Zr ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Sample Nos. 14 and 15 of Kato to include 0.03 to 0.25 mass% Zr in order to inhibit abnormal growth of crystal grains during the production of the sintered magnet, renderings the structure of the obtained sintered magnet uniform and fine, which may improve magnetic characteristic ([0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Samples Nos. 14 and 15 in Kato are silent to the presence of Co.
Kato teaches 0.3 to 2.5 mass% Co ([0048]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Sample Nos. 14 and 15 of Kato to include 0.3 to 2.5 mass% Co in order to increase corrosion resistance of the grain boundary phases and increase Curie temperature ([0048]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Kato is silent to the average size of the Nd2Fe14B crystal phase grains.
Hirota teaches a R-(Fe,Co)-B sintered magnet ([0002]) with a (R2(Fe,Co)14B main phase ([0022]) and an average crystal grain size (i.e. L) of up to 6 um ([0051]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the magnet of Kato to have an average crystal grain size (i.e. L) of up to 6 um in order to enhance coercivity (Hirota [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
A t of 0.018 or 0.012 um (Kato Sample Nos. 14, 15) and an L of up to 6 um results in a sigma of at least 0.003 (i.e. 0.018/6) or 0.002 (i.e. 0.012/6). As grain size decreases from 6 um, then sigma, t/L, increases. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The recitation of the sintered body being “suitable for diffusion of heavy rare earth elements RH” has been considered and determined to recite the purpose or intended use of the claimed sintered body. A prior art  structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II). The composition (Kato Tables 1, 2 Sample Nos. 14, 15, [0048, [0051]) and structure (Kato [0009], [0014], [0015], Table 2 Sample Nos. 14, 15; Hirota [0051]) of the prior art is substantially similar to that claimed. Therefore, it appears the prior art sintered body is capable of performing the intended use of being suitable for diffusion of heavy rare earth elements RH.
Regarding claim 2, Kato teaches R is Nd (i.e. R does not comprise La or Ce) (Table 1 Sample Nos. 14, 15).
Regarding claim 3, Kato teaches Sample No. 14 has 0.19 at% N, 0.49 at% C, and 0.37 at% O (i.e. x is 0.76) and Sample 15 has 0.23 at% N, 0.49 at% C, and 0.37 at% O (i.e. x is 0.80) (Table 2).
Kato teaches Sample No. 14 has e of 0.49, a of 14.29 to 14.33, and x of 0.76 (Tables 1, 2) (i.e. ex100 is 49, 0.083x(ax100-x)+0.025 is 118.6 to 118.9). Kato teaches Sample No. 15 has e of 0.48, a of 13.99 to 14.02, and x of 0.80 (i.e. ex100 is 48, 0.083x(ax100-x)+0.025 is 116.1 to 116.3).
Regarding claim 4, Kato teaches Sample No. 14 has b of 5.57 to 5.58 and c of 0.19 (i.e. 0.025bx100-0.1 is 13.8 to 13.9, cx100 is 19, and 0.045bx100 is 25.1). 
Kato teaches Sample No. 15 has b of 5.72 to 5.73 and c of 0.19 (i.e. 0.025bx100-0.1 is 14.2, cx100 is 19, and 0.045bx100 is 25.7 to 25.8). 
Related Art
Hirota (US 2017/0140856)
Hirota teaches a R-(Fe,Co)-B base sintered magnet ([0002]) with an overlapping composition ([0027], [0036]-[0043), a R2(Fe,Co)14B main phase ([0022]), intergranular grain boundary width (i.e. thickness) of 50 to 500 nm ([0048]), and average crystal grain size of up to 6 um ([0051]).
Doto (US 2019/0172616)
Doto teaches an R-T-B permanent magnet ([0007]) with an overlapping composition ([0027]-[0057]). Doto is silent to the grain boundary size and grain boundary thickness.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735